CHIEF JUSTICE                                                                                      LISA MATZ
 CAROLYN WRIGHT                                                                              CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                   theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                   GAYLE HUMPA
 DOUGLAS S. LANG                                                                           BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                            (214) 712-3434
 ROBERT M. FILLMORE                                                                      gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                      FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                            (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                 INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                  March 27, 2018

       Honorable Gracie Lewis
       Presiding Judge
       Criminal District Court No. 3
       Frank Crowley Courts Building
       133 N. Riverfront Blvd., LB-40
       Dallas, TX 75207

       RE:      Court of Appeals Number: 05-18-00001-CR
                Trial Court Case Number:    F-1770392-J
                Style: Adrian Uribe v. The State of Texas

       Dear Judge Lewis:

               After reviewing the clerk’s record, the Court notes that it does not contain the trial court’s
       certification of appellant’s right to appeal as required by the rules of appellate procedure and the
       Texas Court of Criminal Appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013). Therefore, please file, within TEN DAYS of the date of the letter,
       a completed certification that accurately reflects the trial court proceedings. We appreciate your
       attention to this matter.

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court


       LM/cg
       cc: Christina O’Neil
            Sr. Staff Attorney Criminal District Courts
            133 N. Riverfront Blvd. LB 7
            Dallas, TX 75207